Citation Nr: 1705450	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  14-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1972 and from November 1974 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has met the threshold percentage requirements and the evidence indicates he is unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected PTSD. 


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran is only service-connected for his posttraumatic stress disorder (PTSD), which was evaluated as 70 percent disabling in January 2012.  As such, the Veteran has satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16 throughout the pendency of the claim.  

After consideration, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected PTSD has rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background throughout the period on appeal.  The Veteran has a high school education and most of his jobs since leaving service have been in security and truck driving.  These types of jobs involve some measure of motivation, the ability to adapt to stressful circumstances, and occupational reliability. 

Throughout the appeal period the Veteran has received outpatient psychiatric treatment for his PTSD at the Little Rock Mental Health Clinic and the VA Medical Center (VAMC) at Fort Roots in North Little Rock.  The treatment notes reveal the Veteran's global assessment of functioning (GAF) has ranged from 49-51 throughout the appeal period, which is indicative of significant impairments resulting from a psychiatric disorder.  Throughout this time, the Veteran has also presented the following clinically significant psychiatric symptoms: depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationship, difficulty adapting to stressful circumstances, and suicidal ideations.  In an occupational setting these symptoms clearly would result in decreased motivation and adaptability, as well as reduced job functioning. 

Indeed, the VA examinations the Veteran underwent in January 2012 and September 2013 support this conclusion.  In the January 2012 examination the examiner, who performed both examinations, noted the Veteran had occupational and social impairment with reduced reliability and productivity.  At the time, the Veteran presented symptoms of intense psychological distress at exposure from internal and external cues that conjure memories of the bombings he experienced in Vietnam.  The examiner also noted the Veteran was unemployed and had not worked since he left his job as a truck driver in May 2011.  The Veteran also presented symptoms of hypervigilance, exaggerated startle response, and feelings of detachment and estrangement from others.  At his routine examination in September 2013, the Veteran's symptoms had worsened.  The examiner noted that in addition to presenting the symptoms noted in the last examination report, the Veteran now had difficulties concentrating and a markedly diminished interest in significant activities.  At the time, the Veteran remained divorced, living alone, and unemployed. 

Despite noting all of the above as well as the Veteran's long history of getting fired from multiple jobs due to absences and altercations with supervisors and colleagues, the examiner concluded in both examinations that his PTSD did not preclude the Veteran from employment.  However, the examiner did not provide any indication of the types of employment the Veteran would be expected to obtain and maintain in light of his numerous functional impairments and noted reduced productivity.  In sum, the examiner's opinions failed to consider his psychiatric impairments, educational experiences, and occupational background.  The examiner has noted abundant psychiatric manifestations that would impair the Veteran's ability to work, as he has clear impairments with social and work environments, as well as with productivity and reliability.  Additionally, the Veteran would also experience difficulties in any position as a result of his decreased mood, motivation, and concentration, as well as his hypervigilance and exaggerated startle response.  This is particularly true of jobs in security and driving which would require the Veteran to be particularly alert to various threats. 

The Board is satisfied that the service-connected PTSD has been so severe throughout the period of the claim as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, a TDIU is warranted.  


ORDER

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


